Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 1 of 11




               E~~HIBITA
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 2 of 11



                                                                                                       1!24/20201:09 PM
                                                                             Marilyn Burgess - DisMct Clerk Harris County .
                                                                                                  Envelope No.A0255284
                                                                                                            9y:C Ougrah
                                                                                                 Fled: 1124120201:09 PM

                                  ~A~J'~E NO.

 TATYANA JOHNSON                                 §        YN'IC1fiE ID~STd2ICT COURT OF
 Plaintiff,                                      §

 vs•                                             ~          d~AE2ItIS COiJN1'Y,TEXAS



APPLE,ANC                                        ~
Defendants.                                      §                 JfUDICdAL DISTRICT

                PLAIN'I'I~F'~ CDl[dIGY1~AI.PEOlvt,,~dJRY DEIVIAND and
                             REQiJESST k'OR DISCLUSUR~

TO THE HOTJORABLE NDGE OF SAID COURT:

        NOW COMES Plaintiff, Taiyana Johnson who files this Original Petition, Jwry Demand &

Request for Disclosure against Defendant, Apple,Inc, and atlegcs as follows:

                               IDISCO~RX CONTROL PI,AI~t

        1.     Plaintiffintends that discovery be conducted under Level 2 ofTex.R. C~v.P. i90

(TROP 190.3} and affirmatively pleads that he seeks monetary relief aggregating moae than

$100,000.00.

                                            PAR'I'~ES
       2.      Plaintiff,Tatyana Johnson is an individual residing in Harris Caunty.

       3,      Defendant, Apple, Tnc is authorized to do business in Texas may be served with

process by serving its registered agent for service of process by serving its registered agent CT

Corp System at 1949 Bryan Sheet, Suite 900, Dallas, Texas,75201.

       4.      Pursuant to Tsx. R. C~v. P. 28,Plaintiff specifically invokes her right to institute

this soot against Defendants in all oftheir partneaships, assumed or common naznes, and any other

names they have used or that have been used 4o designaCe it.




                                                                                            1~Pa~e
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 3 of 11




                                          ~v~s~aca~orr
         5.       This court has subject-matter jurisdiction over the lawsuit under Texas Common

  Law because the pe~son~l injury to plaintiff occurred in Harris County and the wrongful acts,

  neglect, carelessness and/or unskillfiilness of the Defendants and/or Defendants' employees,

  agents and/or servan#s which caused plaintiffs personal injury anal damages were carried aut in

 Harris County,and because the amount in controversy exceeds the Court's minimum jurisdictional

 requirements.

                                              Ci~~1

         6.      Venue is proper in Harris County under TEx. Civ. P~wc. & REivt. Cor~E

 §15.002(a)(1) because all or a substantial part of the events or omissions giving rise to the claims

 occurred in Harris Counfiy.

                                              Ft~CT3

        7.       Plaintiff,Tafiyana Johnson,is a natural perrson cuxrendy residing in Houston,Texas.

        S.       Plaintiff, Tatyana Johnson, was using her Apple EarPads on November I5, 2018

 when she was electrocuted by them. Plaintiffsuffered several physical economic and emotional

 injuries as a result ofsaid Apple EarPods,including but not limited to the loss of vision,right arm

 numbness and right ear sensitivity.

                                       CAiT~S iDF AC7f'IOI~
       9.        Plaintiff brings these claims and request far damages pursuant to Texas Common

Law and Statutor This is an action for injuries and damages suffered by Plaintiff, and each ofthem,

as a direce and proximate result of the Defendant's negligent snd wrongful conduct in connection

with the design,development,manufacture,testing, packaging,promoting, marketing,distribution,

labeling, and/or sale of Apple EarPods.



                                                                                          2~Page
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 4 of 11




         10,     At all times relevant hereto,the Defendant have directly marketed and distributed

 Apple EarPods to the community.

         11,     At ail times relevant hereto, the Defendant, has directly marketed Apple EarPods

 to the consuming public throughout the United States, including the Plainti#~ hez~ein,

         12.     At all rimes relevant hereto, the Defendant have directly marketed air pod to the

 general public to he safe.

        13.      At all times mentioned herein, Defendant knew, or in the exercise of reasonable

 care should have known, that the aforesaid produots were of such a nature that they were not

 properly designed, manufactured, tested, inspected, packaged, labeled, distributed, marketed,

examined, sold, supplied, prepared and/or provided with proper warnengs~ were not suitable for

the purpose they were intended and were unreasonably dangerous for their intended use to the

products' users.

        14.     As a direct and proxnmate result ofthe aforesaid conduct ofthe Defendant,and each

of them, Plaintiffs have .been compelled and/or will in the future will be compelled to incur

obligarions as and for physicians, surgeons, nurses, hospital care, medicine, hospices, x-rays,

medical supplies and other medical treatment, the true and exact amount thereof being unknown

to Plaintiff at this time.

        15.     As a further direct and proximate result of the said conduct of the Defendant, and

each ofthem, Plaintiffs have axtd/or in the future will incurred, toss ofincome, wages,profits and

commissions,a diminishment of earning potential, and other pecuniary losses, the full nature and

extent of which are not yet known to Plaintiffs; and leave is requested to amend this complaint to

conform to proof at the time oftrial.

        16.     By reasons ofthe premises,Plaintiffs have been caused great pain and suffering.


. ... .......... .......
                                                                                          3~Page
    Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 5 of 11




                                               Mazketing Defect]

            17,      With said knowledge, the Defendant, opted to manufacture, design, label,

    distribute, offer for sale, supply, sell, package, and advertise said product without attempting to

    protect said product users &om, or adequately wam of, the high risk of injuuy or death resulting

    from its use.

             1$.    father than attempting to protect users from,or warn them of,the high risk ofinjury

     or death resulting from use of their product, Defendant, and each ofthem,intentionally failed to

     reveal their knowledge of said risk, failed to adequately warn of said risk and consciously and

     actively concealed and suppressed said knowledge from members ofthe general public,including

     Plaintiffs, thus impliedly representing to members ofthe general public that Air Pods were safe

     for all reasonably foreseeable uses.

             19.    The above-referenced conduct ofsaid Defendant,and each oftheta, was motivated

     by the financial interest ofsaid Defendant,in the continuing, uninterrupted manufacture,supply,

     distribution, sale, marketing, packaging and advertising of Air pods.

            20.     In pursuit of said financial motivation, Defendant, and each of them, consciously

     disregarded the safety of users oftheir product and in fact were consciously willing and intended

     to permit air pods to cause injury to users and induced persons to purchase and use air pods,

     including Plaintiffs herein.

            21.     Defendant, their "alternate entities," and each ofthem, and their officers, directors

     and managing agents participated an, authorized, expressly and impliedly ratified, and had full

     knowledge of, or should have lmown of,each ofthe acts set forth herein.

           22.      ,As a direct and proximate result of Defendant' wrongful conduct, Plaintiffs have



.                                                                                              4~pa~e
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 6 of 11




 sustained and will continue 4o sustain severe physical injuries, pain and suffering and severe

 emotional distress, mental anguish, economic losses and other damages. As a direct result,

 Plaintiffs expended money and will continue to expend money for medical bills and expenses.

 Plaintiffs are entitled to compensatory and equitable damages and declaratory relief in ati amount

 to be proven at trial,

         23.     1`he herein-described conduct of said Defendant, and each of them, was and is

 willful,analicious,fraudulent,outrageous and in conscious disregard and indifference to the safety

 and health ofthe users oftheir product. Plaintiffs for the sake ofexample and by way of punishing

 said Defendant seeks punitive damages according to proof.

        24.     The defective and unreasonably dangerous condition of Air Pods as it was tested,

 manufactured and supplied by Defendant, and the lack of adequate use instructions and warnings

 provided by Defendant were the substantial factors causing Plaintiffs to suffer the herein described

 injuries and damages.



                              [Strict Liability —Manufacturing Defect]

       2S,      Plaintiffs hereby incorporate by reference all previous paragraphs ofthis Complaint

as iffully set forth herein and €urther allege as follows:

       26.      At all times herein mentioned, Defendant' air pod products were prescribed and

used as intended by Defendant and in a manner reasonably foreseeable to Defendant.

        27.     The Air Pod products were defec4ive at the time oftheir manufacture,development,

 production, testing, inspeckion, endorsement, prescription, sale and distribution, and at the time

 they left the possession of the Defendant, in that and not by way of limitation, the products

 differed &am the Defendant' intended result and intended design and specifications, and from



                                                                              .. .....    S~Page
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 7 of 11




  other ostensibly identical units ofthe same product line.

          2~.   The defective condition ofthe Air Pods was the substantial factor causing Plaintiffs

  to suffer and will continue to suffer the herein described injuries and damages.



                                             [Negligence]

       29.      Plaintiff's hereby incorporate by reference al! previous paragraphs ofthis Complaint

as iffully set forth herein and further allege as follows:

       30.      lbefe~damt had a duly to exercise reasonable care in the manufacture, sale and/or

distribution of Air Pods into the stream ofcommerce,including a duty to assure that the product

did not cause users to suffer from unreasonable, dangerous side effects.

       31.      Defendant failed to exercise ordinary care in the manufacture, sale, testing, quality

asswance,,quality control, ~nd/ar distribution of Air Pods        into interstate commerce in that

Defendant knew or should have known that Air Pods             created a high risk of unreasonable,

dangerous side effects.

       32.      Defendant were negligent in the designing, manufacture, testing, advertising,

warning, marketing and sale of Air Pods,

        33.     Despite i~ne fact that Defendant knew or should have known that Air Pods caused

 unreasonable,dangerous side effects, Defendant continued to market the Air Pocts~ to consumers

 including Plaintiffs.

       34.      Defe~adani knew or should have known that consumers such as Plaintiffs would

 foreseeably suffer injury as a result of Defendant' failure to exercise ordinary care as described

 above.

       35.      mefendarit wilfully and deliberately failed to avoid those consequences, and in



                                                                                          6~Page
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 8 of 11




  doing so, Defendant acted with a conscious disregard of the safety of Plaintiffs as alleged

  previously.

         36.       Defendant' negligence was the substantial factor causing Plaintiffs to suffer the

  herein described injuries and d~inages.

                                   F~9~T~ CAUS~;~p~xON

                                     [Breach ofImplied Vl~atxanty]

        37.        Plaintiffs hereby incorporate by reference all previous paragraphs ofthis Complaint

as iffully set forth herein and further allege as follows:

        38.        At all times mentioned in this Complaint, Defendant manufactured, compounded,

packaged, distributed, recommended, merchandised, advertised, promoted, supplied and sold Air

Pods, and prior to the tame it was pxescrilsed to Plaintiffs, Defendant impliedly warranted to

Plaintiffs, and their physicians and healthcare providers, that Air Pods        was of merchantable
quality and safe for the use for which it was intended,

        39.        The product was unsafe for its intended use,and it was not of merchantmble quality,

as warranted by Defendant,in that it had very dangerous propensities when put to its intended use

and would cause severe injury to the user. Air Pods was unaccompanied by adequate warnings of

its dangerous propensities that were either known or reasonably scientificallq knowable at the time

of distribution.

       40.         The defeceive and unreasonably dangerous condition of Air Pods      manufactured
and supplied by I3efendant was the substandat factor causing Plaintiffs to suffer and will continue

to suffer the herein described injuries and damages.

       4l.         After Plai~ei~`s were made aware that their injuries were a result of Air Pods,

notice was duly given to Defendant ofthe breach ofsaid warranty,



                                                                                            ~~Page
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 9 of 11




                                   (Breach ofExpress Warranty]

        42.     Plaintiffs hereby incorporate by referents all previous paragraphs ofthis Complaint

as iffully set forth herein and further allege as follows:

        43.     The aforementioned manufacturing, compounding, packaging, designing,

distributing, testing, constructing, fabricating, analyzing, recommending, merchandizing,

advertising, promoting,supplying and selling of Air Pods was expresslq warranted to be safe for

use by Plainti#~s, and o4her members ofthe general public.

        44.     At the time of the making of the express warranties, Defendant had knowledge of

the purpose for which Air Pods      was to be used and wazranted the same to he in all respects, fit,

safe, and effective and proper for such pwpose. Air Pods          was unaccompanied by adequate
warnings of its dangerous propensities Yhat were either known or knnwablc at the time of

distribution.



                                   [Negligent Misrepresentation]

        45.     befendant awed a duty in alt of its several undertakings, including the

 communication ofinformation concerning Air Pods,to exercise reasonable care to ensure that it

 did not, in those ur~dercakings, create unreasonably asks of personal injury to others.

       4b.      Alternatively or ia~ addition, Defendant failed to exercise reasonable care to ensure

that the information disseminated to the Plaintiff and the public concerning the properties and

effects of Air Pods was accaarate and noY misleading, Defendant failed to exeroise reasonable care

to insure that accurate and not misleading information was disseminated to the public and the

Plaintiff concerning the properties and effects of A.ir Pods by failing to publish or disseminate



                                                                                           S~Page
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 10 of 11




current and accurate informateon.

          47.    As a proximate and foreseeable result ofthe Defendant consciously or negligently

 disseminating false icxformation, the Plaintiffs suffered grievous bodily injury and consequent

 economic and other lass, as described above when she relied on the negligcntly inaccurate,

 misleading and othez~wise false information disseminated by these Defendant, and reasonably but

 unjustifiably believing the informarian to be true, that the Air Pods were safe for use.

          48.   The foregoing negligent misrepresentations by Defendant, and each ofthem, was

the substantial factor causing said Plaintiffs to suffer and will continue to suffer the herein described

injuries and damages.

                                                  DAMfAG]ES

          ~9.   As a result of Defendant's negligence, PIair~tiff has sustained damages,including:

                a       Past~and future physical pain and mental anguish;

                b.      Loss of wages in the past and future and loss of earning capacity;

                c.      Disfigurement in the past and future;

                d.      Physical impairment in the pas4 and future; and

                e.      Past and future medical expenses.

                f.      Punitive Damages to be determined at trial

                                   Dl~ll+d.41~11D ~'OIIt,Y~JR'Y'I'~L

          50.   Plaintiffdemands a vial by jury on all ofher claims.

                                  k~~UES7!'FOR gDISCI.~SU~

          5l.   Pursuantto Rule 194 ofthe Texas Rules ofCivil Procedure,Defendant is requested

to disclose within SO days ofservice ofthis request, the information or material described in Rule

 194,2.



                                                                                              9~Pagc
Case 4:20-cv-00602 Document 1-1 Filed on 02/21/20 in TXSD Page 11 of 11




                                           R1~~ER

        52,    Plaintiff prays that Defendant be served with citation and called upon to answer

 herein and that, upon trial hereof, he have judgrr►ent for atl of his damages together with

 prejudgment interest ot~ past damages,interest an thejudgment,costs ofsuit, and such other relief

 to which he may b$ entitled,



                                                    Respectfully submitted,




                                                    L:.~~ t            i ►.~!~i 1 ~~
                                                    State BarNo.2237300
                                                    mwevicer,Pa,weycerlawfirm.com,
                                                    CHE'D. WILLIAMSON
                                                    State Bar No.21617150
                                                    cwilliamsonCa~.w~eycerlawfirm.com
                                                    4545 Bissonnet, Suite 294
                                                    Bellaire, Texas 77401
                                                    Tele;(713)668-4545
                                                    Fax: (713}668-5115

                                                    ATTORNEX'S FOR PLAINTIFF




                                                                                        IO~Page
